 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 2706 
 
AN ACT 
To prohibit the sale of billfish. 
 
 
1.Short titleThis Act may be cited as the Billfish Conservation Act of 2012.  
2.FindingsCongress finds the following: 
(1)The United States carefully regulates its domestic fisheries for billfish and participates in international fishery management bodies in the Atlantic and Pacific. 
(2)Global billfish populations have declined significantly, however, because of overfishing primarily through retention of bycatch by non-United States commercial fishing fleets. 
(3)Ending the importation of foreign-caught billfish for sale in the United States aligns with U.S. management measures of billfish and protects the significant economic benefits to the U.S. economy of recreational fishing and marine commerce and the traditional cultural fisheries. 
3.Statement of constitutional authorityThe Congress enacts this Act pursuant to clause 3 of section 8 of article I of the Constitution.  
4.Prohibition on sale of billfish 
(a)ProhibitionNo person shall offer for sale, sell, or have custody, control, or possession of for purposes of offering for sale or selling billfish or products containing billfish.  
(b)PenaltyFor purposes of section 308(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858(a)), a violation of this section shall be treated as an act prohibited by section 307 of that Act (16 U.S.C. 1857).  
(c)Exemptions for traditional fisheries and markets 
(1)Subsection (a) does not apply to billfish caught by US fishing vessels and landed in the State of Hawaii or Pacific Insular Areas as defined in section 3(35) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802(35)). 
(2)Subsection (a) does not apply to billfish landed by foreign fishing vessels in the Pacific Insular Areas when the foreign caught billfish is exported to non-US markets or retained within Hawaii and the Pacific Insular Areas for local consumption. 
(d)Billfish definedIn this section the term billfish— 
(1)means any fish of the species— 
(A)Makaira nigricans (blue marlin);  
(B)Kajikia audax (striped marlin);  
(C)Istiompax indica (black marlin);  
(D)Istiophorus platypterus (sailfish);  
(E)Tetrapturus angustirostris (shortbill spearfish);  
(F)Kajikia albida (white marlin);  
(G)Tetrapturus georgii (roundscale spearfish);  
(H)Tetrapturus belone (Mediterranean spearfish); and  
(I)Tetrapturus pfluegeri (longbill spearfish); and  
(2)does not include the species Xiphias gladius (swordfish).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
